DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is responsive to Applicant’s claims filed 06/25/2019.
Claims 1-20 are pending and have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
As per claims 1, 8, and 18, the claims recite “analyzing. . . the second set of data and the third set of data to enable one or more parameter.” However, no description is given in the claim itself, or in the specification for the specific steps of the analysis which result in the “enablement” of one or more parameters. In deciding whether there is adequate written description for an original claim, the MPEP notes that “"Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.” Here, while this language appears in the specification as well, one of ordinary skill in the art would not understand how the second and third set of data are analyzed in order to “enable” one or more parameters. What’s more, the MPEP states that a claim may lack written description when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Here, rather than identifying which analysis steps are performed, the claim merely describes the analysis in terms of its desired function (to enable one or more parameters). Since one of ordinary skill in the art, upon reading the claim in light of the specification, would not understand how an analysis of the first and second data results in the enablement of one or more parameters, claims 1, 8, and 18 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and they are rejected under 35 U.S.C. 112(a). 
Claims 2-7, 9-17, and 19-20 are rejected under 35 U.S.C. 11(a) because they depend from claims 1, 8, and 18, and do not cure the above deficiencies. 
As per claim 14,  the claim recites “wherein the second set of data and third set of data are assigned a unique priority number to enable the one or more parameters. . .wherein the one or more how the assignment of the unique priority number results in the enablement of the one or more parameters. What’s more, the MPEP states that a claim may lack written description when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Here, rather than identifying which steps are performed to bring about the enablement, the claim merely describes the assignment step in terms of its desired function (to enable one or more parameters). Since one of ordinary skill in the art, upon reading the claim in light of the specification, would not understand how an assignment of a priority number to the first and second data results in the enablement of one or more parameters, claim 14 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, and they are rejected under 35 U.S.C. 112(a). 
Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 17 recite the limitation "the one or more communication devices" in the final line of each claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1-20 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception 
Regarding independent claims 1, 8, and 18 the claims are directed to one of the four statutory categories (a process, a machine, and an article of manufacture, respectively.) The claimed invention of independent claims 1, 8, and 18 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 18, as a whole, recite the following limitations:
determining. . . one or more routes with facilitation of the first set of data, wherein the sequence determination system determines the one or more routes with facilitation of positioning system; (claims 1, 8, and 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine one or more routes using first data and a positioning system; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the 
analyzing. . . the second set of data and the third set of data to enable one or more parameters; (claims 1, 8, and 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could analyze data to enable parameters; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the limitation recites the analysis of shipment data to enable parameters, a step which would be performed by a commercial shipping entity performing shipment services for consumers)
optimizing. . . a final route of the one or more routes with facilitation of the one or more parameters; (claims 1, 8, and 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could optimize a route using one or more parameters; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the limitation recites the optimization of a shipment route using parameters, a step which would be performed by a commercial shipping entity performing shipment services for consumers)
and enabling. . . a delivery associate of the one or more delivery associates to approve and edit the final route, (claims 1, 8, and 18; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the limitation recites allowing a delivery associate to accept or edit a route, a step which would be performed by a commercial shipping entity performing shipment services for consumers) 
. . .determines a delivery sequence of the plurality of shipments for an efficient delivery, (claims 1, 8, and 18; the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could determine a delivery sequence for efficient delivery; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the limitation recites the determination of a delivery sequence for efficient delivery, a step which would be performed by a commercial shipping entity performing shipment services for consumers) 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
A computer-implemented method for sequencing of a plurality of shipments in order of delivery, the computer-implemented method comprising: (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
…at a sequence determination system with a processor. . . (claim 1; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
receiving. . . a first set of data, a second set of data and a third set of data, wherein the first set of data is associated with geographical delivery location of the plurality of shipments, wherein the second set of data is associated with a plurality of customers, wherein the third set of data is associated with one or more delivery associates; (claims 1, 8, and 18; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering)
wherein the sequence determination system with the processor reduces dependency on the one or more delivery associates for sequencing of the plurality of shipments in the order of delivery. (claims 1, 8, and 18; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use; examiner respectfully notes that mere reduction of dependency upon a human amounts to the mere requirement to “apply” the abstract idea using one or more generic computer components, or merely require that the abstract idea be performed on a set of generic computer components or merely generally links the abstract idea to a field of use)
A computer system comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
one or more processors; (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for sequencing of a plurality of shipments in order of delivery, the method comprising: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for sequencing of a plurality of shipments in order of delivery, the method comprising: (claim 18; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular 
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
receiving. . . a first set of data, a second set of data and a third set of data, wherein the first set of data is associated with geographical delivery location of the plurality of shipments, wherein the second set of data is associated with a plurality of customers, wherein the third set of data is associated with one or more delivery associates; (claims 1, 8, and 18; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting and receiving information over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the 
Claims 1-7, 9-17, and 19-20, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2 and 11:
 wherein the sequence determination system with the processor receives the third set of data with facilitation of one or more communication devices associated with the one or more delivery associates,
wherein the third set of data comprising leaving time of the one or more delivery associates and intervals desired by the one or more delivery associates.
 Regarding the addition of one or more communication devices associated with one or more delivery associates, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the second wherein clause, this limitation merely alters the information used in the third set of data, and further recites one or more abstract ideas 
Claims 3 and 12:
wherein the sequence determination system with the processor creates profile of each of the one or more delivery associates.
Regarding use of the sequence determination system and the processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding the creation of a profile, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could create a profile; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the limitation recites the creation of a profile for a delivery associate, a step which would be performed by a commercial shipping entity performing shipment services for consumers. Nothing further is added. Therefore the claims are directed to the abstract ideas which the recite without adding significantly more.
Claims 4 and 13:
wherein the sequence determination system with the processor optimizes the final route of the one or more routes with facilitation of the profile of the one or more delivery associates and the one or more parameters.
 Regarding use of the sequence determination system and the processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding optimization of a route with a profile and parameters, the broadest reasonable 
Claims 5 and 15:
 wherein the sequence determination system with the processor utilizes past set of data to determine the delivery sequence of the plurality of shipments with facilitation of hardware run machine learning algorithms,
wherein the sequence determination system with the processor is adaptable.
 
Claims 6 and 16:
 wherein the sequence determination system with the processor enables the delivery associate of the one or more delivery associates to edit, approve and override the delivery sequence in real time,
wherein the delivery associate edits, approves and overrides the delivery sequence with facilitation of the one or more communication devices,
wherein the one or more communication devices are connected to the sequence determination system with the processor through a communication network,
wherein the sequence determination system with the processor notifies the plurality of customers with estimated time of delivery of the plurality of shipments.
 Regarding use of the sequence determination system, the communication devices, the communication network, and the processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Regarding enabling and effectuating approval, edit, and override of the route, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the limitation recites allowing a delivery associate to accept or edit a route, a step which would be performed by a commercial shipping entity performing shipment services for consumers. Regarding notifying customers of an ETA, the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the limitation recites a step which would be performed by a commercial shipping entity performing shipment services for consumers. Nothing further is added. Therefore the claims are directed to the abstract ideas which the recite without adding significantly more.
Claims 7 and 17:
 wherein the sequence determination system with the processor is associated with a sequencer device,
wherein the sequence determination system with the processor provides first one or more signals to the sequencer device, wherein the first one or more signals provide instructions for sequencing, loading and unloading of the plurality of shipments,
wherein the sequencer device provides second one or more signals to the sequence determination system with the processor, wherein the second one or more signals provide real time characteristic status of the sequencer device to the sequence determination system with the processor,
wherein the sequence determination system with the processor provides the first one or more signals and the second one or more signals to the one or more communication devices.
 Each of these steps recites the mere addition of insignificant extra-solution activity, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer functions of sending and receiving data over a network. Regarding use of the sequence determination system, the communication devices, the communication network, the sequencer device, and the processor, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claims are directed to the abstract ideas which the recite without adding significantly more.
Claims 9 and 19:
wherein the first set of data is received with facilitation of one or more input devices, wherein the one or more input devices comprising scanners, optical character readers, optical mark readers, bar code readers, cameras and keyboards.
 Regarding use of the input devices, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claims are directed to the abstract ideas which the recite without adding significantly more.
Claims 10 and 20:
 wherein the second set of data comprising availability of the plurality of customers, preferred slots of the plurality of customers, one or more preferences of the plurality of customers and availability restrictions of the plurality of customers.
 This limitation merely alters the information used in the performance of the abstract idea, and therefore further recites the one or more abstract ideas for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which the recite without adding significantly more.
Claim 14:
 wherein the second set of data and the third set of data are assigned unique priority number to enable the one or more parameters from the second set of data and the third set of data, wherein the one or more parameters are enabled based on the unique priority number.
The broadest reasonable interpretation of this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could assign priority numbers to enable parameters; alternatively, this limitation recites certain methods of organizing human activity in the form of commercial interactions such as business relations or marketing and sales activities since the limitation recites the assignment of priority numbers to enable parameters, a step which would be performed by a commercial shipping entity performing shipment services for consumers. Nothing further is added. Therefore the claims are directed to the abstract ideas which the recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular 
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 1-7, 9-17, and 19-20, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10, 14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borders et al. (WIPO Publication No. WO0068856; made of record in PTO-892 and attached hereto; hereinafter "Borders") in view of Aryeetey et al. (U.S. PG Pub. No. 20170098188; hereinafter "Aryeetey") further in view of Vitek et al. (U.S. PG Pub. No. 20190057347; hereinafter "Vitek").
As per claim 1, Borders teaches:
A computer-implemented method for sequencing of a plurality of shipments in order of delivery, the computer-implemented method comprising:
Borders teaches a computer implemented system and method for determining sequencing of shipment orders. (Borders: abstract, page 46 lines 17-20 describing sequencing)
receiving, at a sequence determination system with a processor, a first set of data, a second set of data and a third set of data, wherein the first set of data is associated with geographical delivery location of the plurality of shipments, wherein the second set of data is associated with a plurality of customers, wherein the third set of data is associated with one or more delivery associates;
Borders teaches that the system may receive first data in the form of order data comprising shipping information including the destination of packages for delivery. (Borders: page 31 lines 19-23, Fig. 3 element 350) Borders teaches the receipt of second information in the form of customer information including a delivery window for delivery of the items. (Borders: page 24 lines 19-23) Borders further teaches the receipt of third information comprising information on delivery trucks available for delivery of the one or more items within the time window to the destinations. (Borders: page 3 lines 11-12, page 18 lines 10-15, page 24 lines 19-23)
determining, at the sequence determination system with the processor, one or more routes with facilitation of the first set of data, wherein the sequence determination system determines the one or more routes with facilitation of positioning system;
 Borders teaches that the system may comprise a route planner with geo-coding that uses a geocoder to determine routes for vehicles such that they may deliver goods to the addresses within the time windows. (Borders: page 37 lines 20-25)
With respect to the following limitation:
analyzing, at the sequence determination system with the processor, the second set of data and the third set of data to enable one or more parameters;
 Borders teaches one or more priority numbers associated with each order. (Borders: page 53 lines 11-18) Borders, however, does not appear to teach the analysis of order data and driver data to determine one or more final routes based on the priority information.
Aryeetey, however, teaches that order data received by a customer and driver information may be analyzed to determine whether an order cutoff time has been met and whether an order is urgent (one or more parameters), and after that cutoff time, if the order is urgent, a route may be determined for the urgent order using this parameter and driver information. (Aryeetey: paragraph [0057-58, 107]) Aryeetey teaches combining the above elements with the teachings of Borders for the benefit of providing of these additional services in an efficient and cost-effective manner. (Aryeetey: paragraph [0045]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aryeetey with the teachings of Borders to achieve the aforementioned benefits.
Borders in view of Aryeetey further teaches:
optimizing, at the sequence determination system with the processor, a final route of the one or more routes with facilitation of the one or more parameters;
 Borders teaches one or more priority numbers associated with each order. (Borders: page 53 lines 11-18) Aryeetey, as outlined above, teaches that order data received by a customer and driver information may be analyzed to determine whether an order cutoff time has been met, and after that cutoff time, if the order is urgent, a route may be determined for the urgent order using this parameter and driver information. (Aryeetey: paragraph [0057-58]) The motivation to combine Aryeetey persists.
With respect to the following limitation:
and enabling, at the sequence determination system with the processor, a delivery associate of the one or more delivery associates to approve and edit the final route,
Borders teaches that a delivery associate may use a delivery device to communicate with the central system. (Borders: page 19 lines 1-10, page 64 lines 14-21) Borders, however, does not appear to teach that the driver may approve and edit the route. 
Vitek, however, teaches that a delivery proposal including a route may be sent to a delivery person device, and the delivery person may be able to accept or edit (and therefore override) the route. (Vitek: paragraphs [0045-49, 51-52]) It can be seen that each element is taught by either Borders in view 
Borders in view of Aryeetey further in view of Vitek further teaches:
wherein the sequence determination system with the processor determines a delivery sequence of the plurality of shipments for an efficient delivery, 
Borders teaches that the system may determine the sequence of deliveries and pass them to a loading system such that the orders are loaded in the proper sequence for delivery. (Borders: abstract, page 46 lines 17-20 describing sequencing, see also page 37 lines 20-25 and page 38 lines 1-16 regarding routes with planned stop sequences. see also pages 39-41 describing efficient route planning)
wherein the sequence determination system with the processor reduces dependency on the one or more delivery associates for sequencing of the plurality of shipments in the order of delivery.
 Borders teaches that the system may determine the sequence of deliveries and pass them to a loading system such that the orders are loaded in the proper sequence for delivery. (Borders: abstract, page 46 lines 17-20 describing sequencing, see also page 37 lines 20-25 and page 38 lines 1-16 regarding routes with planned stop sequences. see also pages 39-41 describing efficient route planning) In teaching the automated planning of routes, Borders teaches the reduction of dependency on delivery associates for sequencing of orders.
As per claim 8, Borders in view of Aryeetey further in view of Vitek teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A computer system comprising: one or more processors;
Borders teaches a computer implemented system and method for determining sequencing of shipment orders. (Borders: abstract, page 46 lines 17-20 describing sequencing) Borders further teaches the implementation of the system and method via one or more computers, and therefore teaches the use of a memory which may comprise a non-transitory computer readable storage medium which stores instructions which, when executed by a processor, performs the functions of the system. (Borders: page 20 lines 12-18, page 21 lines 12-25)
and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for sequencing of a plurality of shipments in order of delivery, the method comprising:
 Borders teaches a computer implemented system and method for determining sequencing of shipment orders. (Borders: abstract, page 46 lines 17-20 describing sequencing) Borders further teaches the implementation of the system and method via one or more computers, and therefore teaches the use of a memory which may comprise a non-transitory computer readable storage medium which stores instructions which, when executed by a processor, performs the functions of the system. (Borders: page 20 lines 12-18, page 21 lines 12-25)
As per claim 9, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein the first set of data is received with facilitation of one or more input devices, wherein the one or more input devices comprising scanners, optical character readers, optical mark readers, bar code readers, cameras and keyboards.
 Borders teaches that the system may receive first data in the form of order data comprising shipping information including the destination of packages for delivery from a computer associated with a customer. (Borders: page 31 lines 19-23, Fig. 3 element 350) Aryeetey further teaches that details of the 
It can be seen that each element is taught by either Borders or by either Vitek or Aryeetey. Using a keyboard to enter the order information does not affect the normal functioning of the elements of the claim which are taught by Borders. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Vitek or Aryeetey with the teachings of Borders since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
 As per claim 10, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein the second set of data comprising availability of the plurality of customers, preferred slots of the plurality of customers, one or more preferences of the plurality of customers and availability restrictions of the plurality of customers.
 Borders teaches the receipt of second information in the form of customer information including a delivery window for delivery of the items. (Borders: page 24 lines 19-23, page 31 lines 15-19, page 32 lines 1-16, page 33 lines 19-25, page 34 lines 1-18) Examiner respectfully notes that indication of an available window for delivery represents a preferred slot, a preference, an availability, and an availability restriction (those time periods outside of the available window).
As per claim 14, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 8, as outlined above, and further teaches:
wherein the second set of data and the third set of data are assigned unique priority number to enable the one or more parameters from the second set of data and the third set of data, wherein the one or more parameters are enabled based on the unique priority number.
 Borders teaches one or more priority numbers associated with each order. (Borders: page 53 lines 11-18) Aryeetey, as outlined above, teaches that order data received by a customer and driver information may be analyzed to determine whether an order cutoff time has been met and whether an order is urgent (one or more parameters), and after that cutoff time, if the order is urgent, a route may be determined for the urgent order using this parameter and driver information (assigning the priority number of "1" to the order and driver). The motivation to combine Aryeetey persists.
As per claim 18, Borders in view of Aryeetey further in view of Vitek teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs a method for sequencing of a plurality of shipments in order of delivery, the method comprising:
 Borders teaches a computer implemented system and method for determining sequencing of shipment orders. (Borders: abstract, page 46 lines 17-20 describing sequencing) Borders further teaches the implementation of the system and method via one or more computers, and therefore teaches the use of a memory which may comprise a non-transitory computer readable storage medium which stores instructions which, when executed by a processor, performs the functions of the system. (Borders: page 20 lines 12-18, page 21 lines 12-25)
As per claims 19-20, Borders in view of Aryeetey further in view of Vitek teaches the limitations of these claims which are substantially identical to those of claims 9-10, and these claims are rejected for the same reasons as claims 9-10, as outlined above. 
Claims 2-4, 6, 11-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Borders in view of Aryeetey further in view of Vitek further in view of Wang et al. (WIPO Publication No. WO2018058072; made of record in PTO-892 and attached hereto; hereinafter "Wang").
As per claim 2, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sequence determination system with the processor receives the third set of data with facilitation of one or more communication devices associated with the one or more delivery associates,
 Borders teaches that a delivery associate may use a delivery device to communicate with the central system. (Borders: page 19 lines 1-10, page 64 lines 14-25 see also page 25 lines 18-23 outlining mobile field devices used to bring information regarding the couriers)
Borders in view of Aryeetey further in view of Vitek does not appear to explicitly teach:
wherein the third set of data comprising leaving time of the one or more delivery associates and intervals desired by the one or more delivery associates.
 Wang, however, teaches that a driver profile may be used to match drivers to orders wherein the driver profile may contain intervals desired by the driver for transporting goods (and those intervals not desired). (Wang: paragraphs [0045, 62, 68, 70, 102-105]) Wang further teaches that a driver's expected time at which they will be able to transport the order (a leaving time) and currently scheduled routes (a leaving time) may be used to match the driver with orders. Id. Wang teaches combining the above elements with the teachings of Borders in view of Aryeetey further in view of Vitek for the benefit of addressing issues in the art, and providing the ability to streamline processes, increase driver utilization, improve efficiency, limit manual dispatching, address customer and driver dissatisfaction, enable customer and driver customization for prescheduling service request assignments, and utilize technological improvements for prescheduled services with automation. (Wang: paragraph [0003-6]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang with the teachings of Borders in view of Aryeetey further in view of Vitek to achieve the aforementioned benefits.
As per claim 3, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the sequence determination system with the processor creates profile of each of the one or more delivery associates.
Wang, however, teaches that a driver profile may be used to match drivers to orders wherein the driver profile may contain intervals desired by the driver for transporting goods (and those intervals not desired). (Wang: paragraphs [0045, 62, 68, 70, 102-105]) Wang further teaches that a driver's expected time at which they will be able to transport the order (a leaving time) and currently scheduled routes (a leaving time) may be used to match the driver with orders. Id. Wang teaches combining the above elements with the teachings of Borders in view of Aryeetey further in view of Vitek for the benefit of addressing issues in the art, and providing the ability to streamline processes, increase driver utilization, improve efficiency, limit manual dispatching, address customer and driver dissatisfaction, enable customer and driver customization for prescheduling service request assignments, and utilize technological improvements for prescheduled services with automation. (Wang: paragraph [0003-6]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang with the teachings of Borders in view of Aryeetey further in view of Vitek to achieve the aforementioned benefits.
As per claim 4, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein the sequence determination system with the processor optimizes the final route of the one or more routes with facilitation of the profile of the one or more delivery associates and the one or more parameters.
Wang, however, teaches that a driver profile may be used to match drivers to orders wherein the driver profile may contain intervals desired by the driver for transporting goods (and those intervals not desired). (Wang: paragraphs [0045, 62, 68, 70, 102-105]) Wang further teaches that a driver's expected time at which they will be able to transport the order (a leaving time) and currently scheduled routes (a leaving time) may be used to match the driver with orders. Id. Wang teaches combining the above elements with the teachings of Borders in view of Aryeetey further in view of Vitek for the benefit of addressing issues in the art, and providing the ability to streamline processes, increase driver utilization, improve efficiency, limit manual dispatching, address customer and driver dissatisfaction, enable 
As per claim 6, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sequence determination system with the processor enables the delivery associate of the one or more delivery associates to edit, approve and override the delivery sequence in real time,
Borders teaches that a delivery associate may use a delivery device to communicate with the central system. (Borders: page 19 lines 1-10, page 64 lines 14-21) Vitek, as outlined above, teaches that a delivery proposal including a route may be sent to a delivery person device, and the delivery person may be able to accept or edit (and therefore override) the route. (Vitek: paragraphs [0045-49, 51-52]) The motivation to combine Vitek persists.
wherein the delivery associate edits, approves and overrides the delivery sequence with facilitation of the one or more communication devices,
Borders teaches that a delivery associate may use a delivery device to communicate with the central system. (Borders: page 19 lines 1-10, page 64 lines 14-21) Vitek, as outlined above, teaches that a delivery proposal including a route may be sent to a delivery person device, and the delivery person may be able to accept or edit (and therefore override) the route. (Vitek: paragraphs [0045-49, 51-52]) The motivation to combine Vitek persists.
wherein the one or more communication devices are connected to the sequence determination system with the processor through a communication network,
 Borders further teaches that the system may be connected to the mobile devices through the internet. (Borders: page 7 lines 24-25, page 8 lines 1-3, page 20 lines 12-17, Fig. 1)
With respect to the following limitation:
wherein the sequence determination system with the processor notifies the plurality of customers with estimated time of delivery of the plurality of shipments.
 Borders further teaches that notifications may be sent out to consumers regarding estimated time of delivery of the shipments. (Borders: page 39 lines 1-9)
Wang, however, teaches that a customer may be given an estimated time of arrival on their device regarding a service request. (Wang: paragraph [0124], see also paragraphs [0041-42] outlining that the service provided may comprise delivery of goods) Wang teaches combining the above elements with the teachings of Borders in view of Aryeetey further in view of Vitek for the benefit of addressing issues in the art, and providing the ability to streamline processes, increase driver utilization, improve efficiency, limit manual dispatching, address customer and driver dissatisfaction, enable customer and driver customization for prescheduling service request assignments, and utilize technological improvements for prescheduled services with automation. (Wang: paragraph [0003-6]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Wang with the teachings of Borders in view of Aryeetey further in view of Vitek to achieve the aforementioned benefits.
As per claims 11-13 and 16, Borders in view of Aryeetey further in view of Vitek further in view of Wang teaches the limitations of these claims which are substantially identical to those of claims 2-4 and 6, and these claims are rejected for the same reasons as claims 2-4 and 6, as outlined above. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Borders in view of Aryeetey further in view of Vitek further in view of Coughran et al. (U.S. Patent No. 10,956,855; hereinafter "Coughran").
As per claim 5, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein the sequence determination system with the processor utilizes past set of data to determine the delivery sequence of the plurality of shipments with facilitation of hardware run machine learning algorithms,
 Borders further teaches that the planning of the route may be performed using historical data regarding previous routes and cutoff times. (Borders: page 39 lines 10-15 page 40 lines 5-9) Borders, however, does not appear to teach the use of a machine learning algorithm to determine such.
Coughran, however, teaches the use of a machine learning algorithm which uses past data to determine sequencing of a delivery route. (Coughran: col. 18 lines 47-67, col. 19 lines 1-4) Coughran teaches combining the above elements with the teachings of Borders for the benefit of allowing a system to make better choices over time through training. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Coughran with the teachings of Borders in view of Aryeetey further in view of Vitek to achieve the aforementioned benefits.  
Borders in view of Aryeetey further in view of Vitek further in view of Coughran further teaches:
wherein the sequence determination system with the processor is adaptable.
 Borders further teaches that the planning of the route may be adaptable and updated based on changing conditions. (Borders: page 39 lines 1-14)
As per claim 15, Borders in view of Aryeetey further in view of Vitek further in view of Coughran teaches the limitations of this claim which are substantially identical to those of claim 5, and claim 15 is rejected for the same reasons as claim 5, as outlined above. 
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Borders in view of Aryeetey further in view of Vitek further in view of Arora et al. (U.S. PG Pub. NO. 20150254604; hereinafter "Arora").
As per claim 7, Borders in view of Aryeetey further in view of Vitek teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the sequence determination system with the processor is associated with a sequencer device,
Borders teaches that the system may determine the sequence of deliveries and pass them to a loading system such that the orders are loaded in the proper sequence for delivery. (Borders: abstract, page 46 lines 17-20 describing sequencing, see also page 37 lines 20-25 and page 38 lines 1-16 regarding routes with planned stop sequences. see also pages 39-41 describing efficient route planning) Borders further teaches a sequencer device which may properly queue the orders for loading and unloading. (Borders: page 53 lines 4-18)
wherein the sequence determination system with the processor provides first one or more signals to the sequencer device, wherein the first one or more signals provide instructions for sequencing, loading and unloading of the plurality of shipments,
 Borders teaches that the system may determine the sequence of deliveries and pass them to a loading system such that the orders are loaded in the proper sequence for delivery. (Borders: abstract, page 46 lines 17-20 describing sequencing, see also page 37 lines 20-25 and page 38 lines 1-16 regarding routes with planned stop sequences. see also pages 39-41 describing efficient route planning, see page 53 lines 4-18 and page 56 lines 19-25 regarding loading and unloading)
Borders in view of Aryeetey further in view of Vitek does not appear to explicitly teach:
wherein the sequencer device provides second one or more signals to the sequence determination system with the processor, wherein the second one or more signals provide real time characteristic status of the sequencer device to the sequence determination system with the processor,
 Arora, however, teaches that a mobile device of a user loading a truck (a sequencer device) may receive and send an indication that the loading is complete (real time characteristics of the sequencer device) and may send this information to a central system, which later passes on finalized manifest and confirmation data to one or more other communication devices (the first and second signals). (Arora: paragraphs [0122-127]) It can be seen that each element is taught by either Borders in view of Aryeetey 
Borders in view of Aryeetey further in view of Vitek further in view of Arora further teaches:
wherein the sequence determination system with the processor provides the first one or more signals and the second one or more signals to the one or more communication devices.
 Arora, however, teaches that a mobile device of a user loading a truck (a sequencer device) may receive and send an indication that the loading is complete (real time characteristics of the sequencer device) and may send this information to a central system, which later passes on finalized manifest and confirmation data to one or more other communication devices (the first and second signals). (Arora: paragraphs [0122-127]) The motivation to combine Arora persists.
As per claim 17, Borders in view of Aryeetey further in view of Vitek further in view of Arora teaches the limitations of this claim which are substantially identical to those of claim 7, and claim 17 is rejected for the same reasons as claim 7, as outlined above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628